By the Court.

The confession of a prisoner must be free and voluntary, or it cannot be given in evidence upon his trial. In the case now before the court, it appears the officer who made the arrest, and then had the prisoner in his custody, said to her “if you do not tell all you know about the business, you will be put in the dark room and hanged.” This was such a threat as might, and probably did induce a fear and apprehension of her life, and is such a threat as, in the opinion of the Court, destroys the legality of the subsequent examination. A confession upon an official examination, or to other persons, if obtained under the impression of hope or fear, cannot be admitted in evidence, however slight those impressions may be.
The prisoner was acquitted.
Note.—A confession, induced by saying “ unless you give us a, more satisfactory account, I will take you before a magistrate,” will not be received. It amounts to a threat. Rex. v. Thompson, Leach's C. L. 325. So a confession made in consequence of these words: 111 am in great distress about my irons, tell me where they are, and I will be favourable to you,” will not be admitted, Leach, 328.
It is not necessary to invalidate the confession, that the threat or promise should be made by the magistrate who takes the examination, they may be made by the officer who makes the arrest, or by any private person who has the control for the time being of the prisoner. McNally’s Ev. p. 29.
(It ought perhaps to be remarked in this place, that the greatest care and caution should be observed by officers and others who arrest and have the care of persons charged with felony, that they do not hold out any pro*470mises, or offer any threats, to induce them to make a confession of the crime of which they are charged. The examination, as has been observed before, must be free and voluntary: any improper threat, promise or representation by the magistrate, or other person who has the control of the prisoner, will vitiate the examination, however slight it may be, because it is impossible to say whether a confession, induced by these means, is not made rather from a motive of fear or interest, than from a sense .of guilt. (See vol. 1. tit. Confession.)
Mr. Capal Loft, the learned editor and amplifier of the last edition of “ Gilbert’s Law of Evidence,” in his reading upon .the authorities cited from Hale, gives a caution ■worthy the attention of the minor magistrates. It appears, therefore, says Mr. Loft, that if any of the requi.site circumstances are wanting in this species of proof (confession) it will be rejected; and on the last circuit Sir George Nares even went farther ; he, though sinking under his illness, exerted his accustomed vigilance and benevolence in the case where the admissibility of a confession in writing was rendered doubtful, by circumstances, at the time of making it. If practicable, it may seem always best, where the confession of the prisoner is taken, that it may be in the presence of one or more indifferent persons unconnected with the prosecutor, the magistrate, or prisoner, at least the two former, and that it may' be provable to have been deliberately and freely made. Gilb. Ev. by Loft, p. 216.)